Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149502                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 149502
                                                                    COA: 314375
                                                                    Leelanau CC: 12-001777-FH
  JOSEPH WILLIAM MILLER,
            Defendant-Appellee.

  _____________________________________/

          On order of the Court, the application for leave to appeal the March 11, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether the state and federal Double Jeopardy
  Clauses, US Const, Am V, and Const 1963, art 1, § 15, prohibit punishment for both the
  compound offense of Operating While Intoxicated (OWI) causing serious injury, MCL
  257.625(5), and its predicate offense of OWI, MCL 257.625(1) and (9)(a), where both the
  compound and predicate offenses have alternative elements. Compare People v Ream,
  481 Mich 223 (2008), with United States v Dixon, 509 US 688; 113 S Ct 2849; 125 L Ed
  2d 556 (1993), and People v Wilder, 485 Mich 35 (2010). The parties shall also include
  among the issues to be briefed: (1) whether the existence of prior convictions under
  MCL 257.625(9)(c) amounts to an element of OWI causing serious injury for purposes of
  the state and federal Double Jeopardy Clauses and, accordingly, (2) whether punishment
  for both third-offense OWI, MCL 257.625(9)(c), and OWI causing serious injury
  amounts to impermissible multiple punishment under the Double Jeopardy Clauses, or
  whether each offense has an element that the other does not.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2014
           h1015
                                                                               Clerk